Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-02992-PAB-KMT

   JUDICIAL WATCH, INC., et al.,

           Plaintiffs,

   v.

   JENA GRISWOLD, et al.,

           Defendants.


        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS


           Plaintiffs Judicial Watch, Inc., Elizabeth Miller, Lorri Hovey, and Mark Sutfin

   (“Plaintiffs”) submit this memorandum of law in opposition to the motion of defendants Secretary

   Griswold and the State of Colorado (“Defendants”) to dismiss the complaint. Doc. No. 34.

                                          Statutory Background

           The National Voter Registration Act of 1993 (NVRA) was enacted for two stated purposes:

   first, to “increase the number of eligible citizens who register to vote” and “enhance[]” their

   “participation . . . as voters in elections for Federal office”; and second, “to protect the integrity of

   the electoral process” and “ensure that accurate and current voter registration rolls are maintained.”

   52 U.S.C. § 20501(b). The NVRA seeks to increase voter participation in several ways. It

   mandates, for example, that offices providing public assistance accept voter registration

   applications, and that applications for driver’s licenses serve as voter registration applications

   (giving the law its popular name, “Motor Voter”). 52 U.S.C. §§ 20504, 20506.

           The NVRA’s second goal, ensuring election integrity and accurate and current voter rolls,

   is embodied in Section 8, which is the subject of this lawsuit. 52 U.S.C. § 20507. It requires states
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 2 of 16




   to “conduct a general program that makes a reasonable effort to remove the names of ineligible

   voters from the official lists of eligible voters by reason of … the death of the registrant; or … a

   change in the residence of the registrant.” Id. § 20507(a)(4).

          The NVRA provides that the registrations of voters who have moved out of a jurisdiction

   may only be cancelled in two ways. First, those who confirm a change of address in writing are

   removed from the rolls. 52 U.S.C. § 20507(d)(1)(A). Second, if registrants are sent a “postage

   prepaid and pre-addressed return card” by forwardable mail seeking address confirmation (the

   “Confirmation Notice”), fail to respond to it, and then fail to “vote[] or appear[] to vote” for two

   general federal elections—basically, a period of from two to four years—they are removed from

   the rolls. Id. § 20507(d)(1)(B), (d)(2). A registrant who fails to respond to a notice is said to be

   “inactive” during the statutory waiting period. 11 C.F.R. § 9428.2(d). Such a registrant may still

   vote during that period (52 U.S.C. § 20507(e)), which stops the NVRA process and returns the

   voter to “active” status. But once the waiting period is over, states have no discretion as to whether

   to cancel a registration. To the contrary, “federal law makes this removal mandatory.” Husted v.

   A. Philip Randolph Inst., 138 S. Ct. 1833, 1841-42 (2018) (citations omitted).

          States may define the events that trigger sending Confirmation Notices to start this process,

   and “States take a variety of approaches.” Husted, 138 S. Ct. at 1839 (citation omitted). One

   approach is set out in Section 8(c)—the so-called “safe harbor”—which provides that states “may”

   meet the “reasonable effort” requirements of Section 8(a)(4) “by establishing a program” using

   “change-of-address information supplied by the Postal Service” to identify registrants who may

   have moved. 52 U.S.C. § 20507(c)(1)(A). Those identified are then sent Confirmation Notices. Id.

   § 20507(c)(1)(B)(ii). As discussed in point III infra, a safe harbor program only complies with the


                                                   -2-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 3 of 16




   NVRA if it is actually used to identify and remove registrants who have moved.

           Depending on when a violation occurred, a person aggrieved by a violation of the NVRA

   may be required to provide written notice to a state’s chief election official and to wait either 90

   or 20 days before bringing a civil suit. 52 U.S.C. § 20510(b)(1), (2). No notice is necessary,

   however, if a violation occurs within the 30 days prior to a federal election. Id. § 20510(b)(3).

                                    The Allegations in the Complaint

           The complaint alleges that Defendants failed to make the reasonable effort required by the

   NVRA to remove ineligible registrants from state voter rolls. Doc. No. 1, ¶ 73. In support of this

   claim, the complaint sets forth several different analyses that all point to the same conclusion.

           The federal Election Assistance Commission (EAC) is charged by law to issue a report to

   Congress every two years on the impact of the NVRA. 52 U.S.C. § 20508(a)(3). The states

   themselves provide the data used in this report. 11 C.F.R. § 9428.7; Doc. No. 1, ¶ 14. Plaintiffs

   compared registration data from the EAC’s 2019 report with the then-most recent census data from

   the American Community Survey’s (ACS) authoritative five-year survey. Id. ¶¶ 24, 28. Forty of

   Colorado’s 64 counties (or 62% of them) were found to have registration rates exceeding 100% of

   their voting-age citizenry. Id. When compared with other states, the percentage of Colorado’s

   counties with such unlikely registration rates was the highest in the nation. Id. ¶ 29.

           In September 2020, Plaintiffs updated this study using the latest ACS five-year data. They

   compared the data with counties’ contemporaneous registration numbers for each of the 60 months

   in that period. Id. ¶ 30. As a result, this procedure is not just a “snapshot” at one point in time. The

   updated study fully confirms Colorado counties’ excessive registration rates. Id. ¶ 31-35.

           Using data Defendants provided to the EAC, Plaintiffs found that 30 Colorado counties


                                                    -3-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 4 of 16




   removed less than 1.5% of their registration lists per year under Section 8(d). Id. ¶¶ 37-38. They

   also found that 25 counties sent Confirmation Notices to less than 1% of their registration lists

   each year. Id. ¶¶ 44-45. These low numbers weigh heavily in favor of a finding of non-compliance,

   especially since 8% to 24% of these counties’ residents move each year. Id. ¶¶ 40-42; 46-48.

          Plaintiffs also analyzed “inactive” registrants—those who did not respond to a notice and

   are in the waiting period—month by month, from October 2018 through September 2020, a few

   weeks before filing the complaint. Id. ¶ 52. The data came from Secretary Griswold’s website. Id.

   The study shows that Colorado’s counties carry high percentages of inactive registrations on their

   rolls. Sixty counties show average inactive rates higher than the national median. Id. ¶¶ 53-54.

   Eight counties show inactive rates at least twice as high as the national median. Id. ¶ 55.

          In sum, the complaint alleges high registration rates in a large majority of Colorado

   counties. As set forth below, this is a traditional way, recognized by federal courts, to show a likely

   violation of the NVRA. But the complaint alleges much more, including facts that flatly contradict

   any notion of compliance. It is simply not possible to comply with the NVRA while removing few

   registrants, sending few Confirmation Notices, or carrying inordinate numbers of inactive

   registrants on the rolls. These facts show Defendants are neglecting core statutory responsibilities.

                           Standards Applicable to This Motion to Dismiss

          On a motion to dismiss under Rule 12(b)(6), a court accepts “as true all well-pleaded factual

   allegations” and views them “in the light most favorable to the plaintiff.” 1 Smith v. U.S., 561 F.3d


   1
          Defendants seem to suggest that different standards apply to “statistical analysis.” Doc.
   No. 34 at 4. The cases they cite do not support this suggestion. In Frappied v. Affinity Gaming
   Black Hawk, LLC, 966 F.3d 1038, 1053 (10th Cir. 2020), the issue was not “insufficient” but
   “irreconcilable, self-contradictory data.” In Doe v. Univ. of Colo., 255 F. Supp. 3d 1064, 1079 (D.
   Colo. 2017), an alternative explanation (to anti-male bias) was “overwhelm[ing].”

                                                    -4-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 5 of 16




   1090, 1098 (10th Cir. 2009) (citation omitted). The court “is not to weigh potential evidence,” but

   “to assess whether the plaintiff's complaint alone is legally sufficient to state a claim for which

   relief may be granted.” Id. (citation and internal quotations omitted).

          A motion to dismiss for lack of jurisdiction under Rule 12(b)(1) that only involves “a facial

   challenge” questioning “the sufficiency of the complaint,” is determined by accepting “allegations

   of material facts as true and constru[ing] the complaint in favor of” the plaintiffs. U.S. v.

   Rodriguez-Aguirre, 264 F.3d 1195, 1203 (10th Cir. 2001) (contrasting motions that contest

   jurisdictional facts) (citation omitted). Defendants have submitted no affidavits challenging the

   truth of any jurisdictional facts alleged in the complaint. The instant motion is a facial challenge

   to jurisdiction, and the usual presumptions governing motions to dismiss apply to it as well.

                                             ARGUMENT

   I.     Plaintiffs Have Standing.

          Plaintiff Judicial Watch is an educational nonprofit, whose mission is “to promote

   transparency, integrity, and accountability in government and fidelity to the rule of law.” Doc. No.

   1, ¶ 16. Responding to the concerns of its members, it “commenced a nationwide program to

   monitor … election officials’ compliance with their NVRA list maintenance obligations.” Id. ¶ 20.

   It obtains and analyzes public records “from jurisdictions across the nation about their voter list

   maintenance efforts.” Id. It has earned a national reputation for doing so. See Judicial Watch

   v. Lamone, 399 F. Supp. 3d 425, 445 (D. Md. 2019) (“Organizations such as Judicial Watch …

   have the resources and expertise that few individuals can marshal,” so that denying it “access to

   voter registration lists … undermines [the] efficacy” of the NVRA’s public records provisions).

          Judicial Watch has long been concerned with Colorado’s voter list maintenance practices.


                                                   -5-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 6 of 16




   These concerns led it to correspond with seven Colorado counties and the Secretary of State in

   April 2019 seeking list maintenance documents (id. ¶ 58); to analyze the results (id.); to threaten

   a lawsuit in December 2019 against Jefferson County and the Secretary (id. ¶ 59); to research and

   analyze the Secretary’s response (id.); and to conduct the analyses discussed in the complaint (id.

   ¶ 60) including special research into 60 months of registration data (id. ¶ 30), Section 8(d) removals

   (id. ¶ 38), Confirmation Notices (id. ¶ 45), and 24 recent months of inactive registration data (id.

   ¶ 52). As a result, Judicial Watch “expended substantial resources” investigating Defendants’

   compliance, communicating with Colorado officials, researching their responses, and talking to

   concerned members. Id. ¶ 61. These resources were “distinct from and above and beyond Judicial

   Watch’s regular, programmatic efforts to monitor” NVRA compliance, and ordinarily would have

   been spent on “regular, programmatic activities,” or not spent at all. Id. ¶¶ 62-63.

          Accordingly, Judicial Watch has standing to sue as an organization, because it has had to

   divert its resources in response to Defendants’ alleged unlawful non-compliance with the NVRA.

   “[F]or several decades it has been established that diversion of resources is a cognizable harm in

   the context of Article III standing analysis.” Colo. v. U.S. EPA, 445 F. Supp. 3d 1295, 1307 (D.

   Colo. 2020), citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). On remarkably

   similar facts, the court in Am. Civ. Rights Union v. Martinez-Rivera, 166 F. Supp. 3d 779 (W.D.

   Tex. 2015) concluded that a plaintiff organization had standing to sue to enforce the integrity

   provisions of Section 8 of the NVRA. The organization there stated that its “core mission” was “to

   foster compliance with federal election laws, promote election integrity, and ensure that only

   eligible voters may participate in American elections.” Id. at 800. It alleged a diversion of resources

   from this mission because it had sent a statutory notice letter, conducted discussions over several


                                                    -6-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 7 of 16




   months with the defendant, and made a number of visits to the defendants. Id. at 789. The district

   court upheld a finding that the plaintiff had “sufficiently alleged injury in fact and causation” (id.

   at 790), and that the injury would be redressed by compliance with the NVRA. Id. at 791.

           Defendants fail to mention Am. Civ. Rights Union in their motion. They argue that Judicial

   Watch “identifies no specific activities it has been forced to undertake,” and that its claim to have

   “expended [substantial] resources” to “counteract [Defendants’] noncompliance” is “far too

   vague” to constitute an injury. Doc. No. 34 at 6. This simply ignores the many, specific activities

   Plaintiffs alleged (see supra at 6). Judicial Watch expended staff time on these activities because

   Defendants’ non-compliance was thwarting its mission. This was the injury alleged in Havens,

   455 U.S. at 379. Staff (and attorney) time is readily calculated, as in fee applications. By contrast,

   in Colo. Taxpayers Union, Inc. v. Romer, 963 F.2d 1394 (10th Cir. 1992), cited by Defendants,

   the injury was not calculable. The claim was that the governor improperly employed staff to oppose

   an initiative, forcing the plaintiff to spend more to support it. Id. at 1396-97. It was a “futile act of

   speculation” to assess any added expense. Id. at 1397. The other cases Defendants cite concerned

   only possible, future injuries. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013); Campbell

   v. Trump, No. 17-cv-02455-PAB, 2018 U.S. Dist. LEXIS 154593, at *3 (D. Colo. Sept. 11, 2018).

           In any case, “[a]t the pleading stage, an organization need only broadly allege” a diversion

   of resources. Am. Civ. Rights Union, 166 F. Supp. 3d at 788, citing Havens, 455 U.S. at 379. “At

   this stage in litigation, ‘general factual allegations of injury resulting from the defendant’s conduct

   may suffice, for on a motion to dismiss we presume[] that general allegations embrace those

   specific facts that are necessary to support the claim.’” Id. at 790 (citation omitted). Given these

   standards, the complaint amply sets forth Judicial Watch’s standing as an organization.


                                                     -7-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 8 of 16




          The complaint also alleges that Defendants’ failure to comply with the NVRA burdens

   “Plaintiffs Miller, Hovey, and Sutfin, and [] all individual members of Judicial Watch” 2 registered

   to vote in Colorado “by undermining their confidence in the integrity of the electoral process,

   discouraging their participation in the democratic process, and instilling in them the fear that their

   legitimate votes will be nullified or diluted.” Doc. No. 1, ¶ 65. This is a second basis for standing.

          The Supreme Court, in Purcell v. Gonzalez, 549 U.S. 1, 4 (2006), observed that

          Confidence in the integrity of our electoral processes is essential to the functioning
          of our participatory democracy. Voter fraud drives honest citizens out of the
          democratic process and breeds distrust of our government. Voters who fear their
          legitimate votes will be outweighed by fraudulent ones will feel disenfranchised.

   Consistent with this insight, when the Supreme Court upheld Indiana’s voter ID laws in Crawford

   v. Marion County Election Bd., 553 U.S. 181, 196 (2008), it credited the State’s legitimate,

   important “interest in counting only the votes of eligible voters.” The Court particularly noted that,

   while “closely related to the State’s interest in preventing voter fraud, public confidence in the

   integrity of the electoral process has independent significance, because it encourages citizen

   participation in the democratic process.” Id. at 197 (emphasis added).

          In Judicial Watch, Inc. v. King, 993 F. Supp. 2d 919, 920 (S.D. Ind. 2012), the plaintiffs

   sued Indiana for failing to conduct list maintenance required by Section 8(a)(4) of the NVRA.

   Judicial Watch alleged there that its members were injured by “Indiana’s failure to comply with

   the NVRA list maintenance requirements because that failure ‘undermin[es] their confidence in

   the legitimacy of the elections … and thereby burden[s] their right to vote.’” Id. at 924. The district



   2
           Judicial Watch can raise its members’ claims if (1) they would have standing on their own,
   (2) the interests it seeks to protect are germane to its purpose, and (3) the claim and relief do not
   require their participation. Chamber of Comm. v. Edmondson, 594 F.3d 742, 756 (10th Cir. 2010).

                                                    -8-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 9 of 16




   court agreed. Denying a motion to dismiss for lack of standing, it quoted Crawford’s admonition

   that a state’s interest in protecting public confidence “in the integrity and legitimacy of

   representative government” had “independent significance.” Id. (citations omitted). The court held

   that “[i]f the state has a legitimate interest in preventing” the undermining of voters’ confidence,

   “surely a voter who alleges that such harm has befallen him or her has standing to redress the cause

   of that harm.” Id. The operative facts here are identical, so the same reasoning should apply.

          Defendants fail to mention King in their motion. Indeed, Defendants do not discuss

   Plaintiffs’ specific allegations concerning loss of voter confidence. They do assert that Plaintiffs

   allege a “generalized grievance shared equally by all voters.” Doc. No. 34 at 6. This misapplies

   the phrase. A harm is not generalized because it is widespread. If “harm is concrete, though widely

   shared, the Court has found ‘injury in fact.’” FEC v. Akins, 524 U.S. 11, 24 (1998). The Court

   described this conclusion as “particularly obvious” where “large numbers of individuals suffer the

   same common-law injury (say, a widespread mass tort), or where large numbers of voters suffer

   interference with voting rights conferred by law.” Id. The latter example describes this case. 3

   II.    Plaintiffs Did Not Have to Provide Any Statutory Notice.

          The NVRA states that if a “violation occurred within 30 days before” a federal election, an

   aggrieved person “need not provide notice … before bringing a civil action.” 52 U.S.C. §

   20510(b)(3). Notwithstanding this plain language, and the fact that Plaintiffs sued 29 days before

   the recent election, Defendants argue that the NVRA should be read to mean that “the exception



   3
            However, Am. Civ. Rights Union, 166 F. Supp. 3d at 803 & n.18, while accepting standing
   based on diverted resources (see discussion supra at 6-7), rejected standing based on a loss of voter
   confidence as a “generalized grievance,” noting its disagreement with King. For the reasons stated
   in the text, Plaintiffs respectfully urge the Court to adopt the relevant analysis from King.

                                                   -9-
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 10 of 16




   [to requiring notice] should only apply when the upcoming election imposes some urgency.” Doc.

   No. 34 at 8. They propose, in effect, to rewrite the NVRA, based on their view that the legislative

   history reveals Congress’ preference that disputes be “resolved without burdensome litigation.”

   Id. Even if true—indeed, even if the specific interpretation they favor had been discussed (it was

   not)—it would not warrant setting aside a statute’s plain words. Lex. Ins. Co. v. Precision Drilling

   Co., L.P., 830 F.3d 1219, 1222 (10th Cir. 2016) (“The plain words and meaning of a statute cannot

   be overcome by a legislative history”), quoting Gemsco, Inc. v. Walling, 324 U.S. 244, 260 (1945).

          Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032 (9th Cir. 2015) rejected an argument

   like the one Defendants make here. The plaintiffs there took advantage of both the NVRA’s 20-

   day short-notice and the no-notice periods and filed a complaint the day before an election, alleging

   that Nevada failed to register voters at public assistance offices. Id. at 1035-36. Nevada argued “it

   would frustrate the purpose of the notice provision” to permit complaints within the short- or no-

   notice periods if plaintiffs “knew about the violations earlier.” Id. at 1044. The Ninth Circuit

   conceded that a plaintiff might seek “the short-term benefit of the publicity obtained from filing

   suit the day before voters go to the polls,” but concluded that “we cannot rewrite the statute to

   avoid this consequence, for the statute expressly permits it.” Id. at 1045 (citations omitted).4

          Defendants also argue that Plaintiffs must allege a “discrete violation” within the 30 days

   prior to an election, but failed to do so. Doc. No. 34 at 9. The Ninth Circuit in Cegavske squarely

   rejected this argument. A plaintiff need only “plausibly alleg[e] that [an] ongoing, systematic



   4
           Plaintiffs here did not seek the “short-term benefit” of publicity. The complaint was not
   filed days before the election, no emergency relief was sought, nothing was required of Defendants
   before the election, and Plaintiffs stipulated to an extension of time to respond to the complaint.


                                                   - 10 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 11 of 16




   violation is occurring … when the complaint is filed within 30 days of a federal election.” 800

   F.3d at 1044. For an ongoing violation, it does not matter “whether or not it was ‘discrete’ during

   the period.” Id. (citation omitted); accord, Voter Integrity Project NC, Inc. v. Wake Cnty. Bd. of

   Elections, 301 F. Supp. 3d 612, 618 (E.D.N.C. 2017) (plaintiff who alleged “ongoing violation of

   Section 8” could use shorter notice of 52 U.S.C. § 20510(b)(2)). Plaintiffs make the requisite

   allegations here. They allege correspondence about Defendants’ list maintenance in April and

   December 2019. Doc. No. 1, ¶¶ 58, 59. They allege mutually-reinforcing analyses of registrations,

   notices, removals, and inactive registrations, which show problems with Defendants’ compliance,

   as discussed supra at 3-4. In particular, they allege high inactive rates based on an analysis of

   inactive registrations month by month for the last two years, ending in September 2020, right

   before this action was filed. Id. ¶¶ 52-55. As the Court said in Cegavske, “[i]t is impossible to read

   these allegations and to conclude that there is no reasonable possibility that some of the violations

   Plaintiffs uncovered … were continuing as of the date[] of … the complaint.” 800 F.3d at 1044.

   III.   Plaintiffs State a Claim for a Violation of the NVRA.

          Allegations of high registration rates have been held to state a claim for a violation of

   Section 8 of the NVRA. In Am. Civ. Rights Union, the plaintiffs alleged that county voter rolls

   “contain more voters registered to vote than there are citizens eligible to vote,” and that an

   “implausible 105% registration rate gives rise to the strong inference that the Defendant failed to

   conduct a reasonable voter list maintenance program.” 166 F. Supp. 3d at 793. The district court

   held that these allegations stated “a plausible claim for relief” under Section 8. Id. Similarly, in

   Voter Integrity Project, 301 F. Supp. 3d at 618-19, the court denied a motion to dismiss where the

   complaint alleged violations of the NVRA’s list maintenance provisions on the ground that “the


                                                   - 11 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 12 of 16




   registration rate in Wake County remains in excess of 104 percent of eligible citizens residing in

   Wake County.” See also King, 993 F. Supp. 2d at 921 (complaint alleged “the number of persons

   registered to vote exceeded the total voting population in twelve Indiana counties”).

          Yet the complaint here alleges more than high registration rates. It alleges that Defendants

   sent few Confirmation Notices, removed few registrants after the waiting period, and had high

   levels of inactives. These facts go directly to Defendants’ primary list maintenance obligations:

   compliance with the NVRA requires them to send notices and remove inactive registrants. The

   allegations, moreover, confirm and explain one another: sending few notices explains low removal

   rates, which cause high inactive rates, which explain high total registration rates.

          Defendants argue that “Colorado has availed itself” of the NVRA’s safe-harbor provisions.

   Doc. No. 34 at 11. This argument raises factual matters outside the complaint and is not appropriate

   to consider on this motion. In any case, compliance with Section 8(c) requires more than simply

   enacting procedures or getting information from the Post Office. As the Eleventh Circuit noted,

   “an election official in order to comply with the NVRA and take advantage of the safe-harbor

   provision must not only identify potentially ineligible registrants using the [Post Office’s] database

   and mailing procedures, but must also actually remove those ineligible registrants from the rolls.”

   Bellitto v. Snipes, 935 F.3d 1192, 1204 (11th Cir. 2019) (citation omitted) (emphasis added).

          In Voter Integrity Project it was similarly asserted that the defendants implemented a safe-

   harbor program. 301 F. Supp. 3d at 620. The court still denied a motion to dismiss. “Given the

   stage of this proceeding, the court has no information about [the defendant’s] compliance with

   those procedures. Whether [its] compliance is sufficient to satisfy the ‘safe harbor’ provision is

   best resolved after further development of the record.” Id. (citation omitted). Bluntly put, just


                                                   - 12 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 13 of 16




   because Defendants claim to have a safe-harbor program does not mean they implement and use

   it. To the contrary, every allegation cited above concerning Confirmation Notices, Section 8(d)

   removals, and high levels of inactive registrations testifies to the opposite conclusion—that

   Defendants have not fully implemented a compliant safe-harbor program.

          Defendants fail to mention Voter Integrity Project in their motion. The other arguments

   they make as to the “implausibility” of Plaintiffs’ claims are unavailing. Defendants argue that

   “the Complaint focuses only on the percentage of voters removed for one specific reason—failure

   to respond to a confirmation notice and vote in two subsequent federal elections,” and “does not

   address the counties’ overall removal rates,” including “moved outside the jurisdiction, death,

   criminal convictions, and others.” Doc. No. 34 at 13-14. But it is entirely appropriate for Plaintiffs

   to focus their complaint on what they can establish Defendants are failing to do—particularly

   where it concerns one of the largest components of any NVRA program. 5

          Defendants make several blatant attempts to argue facts or the weight of the evidence.

   Defendants question Plaintiffs’ inferences as to removals and notices, arguing that these are “total

   figures relating to a two-year period from 2016 to 2018,” while the EAC’s registration numbers

   are from November 2018. Doc. No. 34 at 14. The ultimate point of Plaintiffs’ analysis was to

   compare removals and notices each year with a reasonable surrogate for registration for the same

   year. Whether any one month is the best surrogate goes to the weight of the evidence. Indeed,

   Plaintiffs have calculated these figures in a number of ways they hope to present to the Court; 6 and


   5
           Plaintiffs would certainly allege that it is one of the largest components of any NVRA
   program, and respectfully request leave to do so if the Court deems it necessary.
   6
           For example, Plaintiffs have calculated monthly average registration numbers for these
   years. If the Court deems it necessary, Plaintiffs respectfully request leave to amend to add them.


                                                   - 13 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 14 of 16




   these may change depending on what is learned in discovery. Defendants also argue that Plaintiffs’

   figures “fail[] to account for population growth.” Id. But Plaintiffs identified 30 counties removing

   too few registrants (Doc. No. 1, ¶ 38), and 25 sending too few notices (id. ¶ 45). Are they all

   growing? These are clearly factual matters that should not be considered on this motion.

          Finally, Defendants proffer as an “obvious alternative explanation” for high registration

   and inactive rates “that Colorado complies with the NVRA and keeps inactive, non-responsive

   voters on the rolls for two election cycles.” Doc. No. 34 at 14. Thus, “Colorado is emphatically

   complying with its NVRA obligations, leading to the statistics cited in the Complaint.” Id. at 15.

   Note, however, that Plaintiffs’ data is comparative, as when they allege that the “percentage of

   Colorado counties with registration rates exceeding 100% was the highest in the nation.” Doc. No.

   1, ¶ 29. Does that mean that Colorado is the most compliant state in the nation?

          Clearly not. In any case, whether high registration rates are explained by “hyper-

   compliance” is obviously a question of fact. Courts have rejected this argument on motions to

   dismiss. See Voter Integrity Project, 301 F. Supp. 3d at 619 (the validity of the claim that a “high

   registration rate” is due to “the two-election cycle waiting period” is “not appropriate for

   determination at this early stage of the litigation”); Am. Civ. Rights Union, 166 F. Supp. 3d at 804

   (denying motion despite claim that high rates “are perfectly consistent with adherence to the

   NVRA because of the suspense list and the requisite waiting times”).

   IV.    Sovereign Immunity Does Not Bar a Claim Against the State of Colorado.

          Sovereign immunity is abrogated where Congress “unequivocally expressed its intent to

   abrogate the immunity,” and “has acted ‘pursuant to a valid exercise of power.’” Seminole Tribe

   v. Fla., 517 U.S. 44, 55 (1996) (citation omitted). The NVRA authorizes private civil actions,


                                                  - 14 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 15 of 16




   provides that they may be commenced “in an appropriate district court” (52 U.S.C. § 20510(b)(1),

   (2)), and is replete with mandates that “each state shall …” take particular actions. E.g., id. §§

   20503(a), 20505(a)(1), 20506(a)(1), 20507(a). These establish the intent to abrogate. See Seminole,

   517 U.S. at 57 (relying on “numerous references to the ‘State’” in provisions governing suit). The

   NVRA was enacted under the 14th Amendment. S. Rep. No. 103-6, at 3 (1993). This gives

   Congress authority to abrogate. Seminole, 517 U.S. at 59. The NVRA was also enacted under the

   Elections Clause, which gives “Congress plenary authority over federal elections.” Harkless v.

   Brunner, 545 F.3d 445, 454-55 (6th Cir. 2008). Indeed, precisely because state responsibilities for

   federal elections arise from powers delegated by Congress, and not reserved to the states by the

   Constitution, state sovereignty issues are less acute in this context. See U.S. Term Limits v.

   Thornton, 514 U.S. 779, 800-05 (1995) (discussing delegated versus reserved election duties). For

   the foregoing reasons, the State of Colorado is not immune to Plaintiffs’ NVRA claims.

          For the same reasons, cases holding that sovereign immunity bars NVRA claims were

   incorrectly decided. See Krieger v. Virginia, 599 F. App’x 112 (4th Cir. 2015) (brief, unpublished,

   non-precedential affirmance of dismissal of pro se NVRA suit); Pub. Int. Legal Found., Inc. v.

   Bell, No. 5:19-CV-248-BO, 2019 U.S. Dist. LEXIS 179485, at *5-6 (E.D.N.C. Oct. 16, 2019).

                                           CONCLUSION

          For the foregoing reasons, Defendants’ motion to dismiss should be denied.

          December 28, 2020.                                   /s T. Russell Nobile
                                                               T. Russell Nobile
                                                               Judicial Watch, Inc.
                                                               Post Office Box 6592
                                                               Gulfport, Mississippi 39506
                                                               (202) 527-9866
                                                               Rnobile@judicialwatch.org


                                                 - 15 -
Case 1:20-cv-02992-PAB-KMT Document 35 Filed 12/28/20 USDC Colorado Page 16 of 16




                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 28, 2020, I served a true and complete copy of the

   foregoing PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS upon

   all parties through ECF:

   Peter G. Baumann
   Grant T. Sullivan
   Attorneys for Defendants

   Amanda R. Callais
   Gillian Christine Kuhlmann
   Lindsey Erin Dunn
   Marc. E. Elias
   Matthew Prairie Golden
   Thomas J. Tobin
   Attorneys for Proposed Intervenors

                                                           /s T. Russell Nobile




                                             - 16 -
